Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 9/22/22 and supplemental amendment of 10/13/22 are acknowledged.
Applicant elected Group I (claims 1-10) and species (a), directed to SEQ ID NO:44 signal peptide, without traverse.
Claims 11-18 and species (b)-(k) are hereby withdrawn as drawn to non-elected invention.
					DETAILED ACTION
 	Claims 1-10 and species (a), directed to a Pichia pastoris host comprising an expression vector, said vector comprising SEQ ID NO:1 encoding porcine myoglobin, a G1 promoter comprising SEQ ID NO:12 and a signal peptide coding sequence having SEQ ID NO:44 only) and a method of use of said host, are under examination on the merits.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  claims 1-10 appear to be word for word translation of a foreign language into English and are mostly grammatically incorrect. Applicant is advised to rewrite said claims in concise English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 3, the phrase “the amino acid sequence encoding” is indefinite. Usually, a nucleotide sequence encodes not an amino acid sequence. 
Further, in claim 1, line 5, the phrase “wherein the myoglobin gene is expressed” appears to be irrelevant. Applicant is fully aware that when one claims a product one only needs to recite the constituents of said product and avoid discussing how it is eventually expressed.
Furthermore, in claim 1, line 6, the phrase “GAP promoter” is indefinite. Applicant has not defined said phrase in the disclosure. Therefore, the length and composition of said promoter is unknown. 
For examination purposes it is assumed that claim 1 is claiming the following:
“A genetically engineered Pichia pastors (P. pastoris) host strain comprising an expression vector coding for porcine myoglobin, said expression vector comprising:
(a) a nucleotide sequence set forth as SEQ ID NO:1,
(b) a G1 promoter comprising SEQ ID NO:12 and 
(c) a signal peptide coding sequence selected from the group consisting of:
1) an alpha-factor coding sequence comprising SEQ ID NO:44,
2) an alpha-amylase coding sequence set forth as SEQ ID NO:2,
3) a glucoamylase coding set forth as SEQ ID NO:3 
Etc.”
Appropriate clarification of claim 1 is required. Claims 2-10 are objected for depending from claim 1.
 	Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, the term “fermentation” is repeated twice (see lines 2 and 3). Applicant is advised to avoid redundancy and possibly delete the phrase “by fermentation” at the end of said claim.
In addition, claim 3 does not recite any specific and meaningful step such as growing the engineered strain of claim 1 in a fermentation media or something equivalent.
 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, once again the phrase “a fermenter for fermentation” is confusing. Further, said claim 4 is interpreted to be as following”
 “The method according to claim 3, comprising:
 inoculating the genetically engineered strain of claim 1 in a fermentation medium comprising a YPD medium, a YPG medium or a BMGY medium”, within a shake flask or a fermenter. ”. 
 Appropriate clarification is required.
 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, it is unknown what “fermentation system” and “reaction system” mean. Applicant has not defined said phrases in the disclosure. Therefore, the constituents of said phrases are unclear. Further, in claim 5 it is unknown if the seed solution is added to a fermentation system or not. Applicant is advised to add the term “is” at the end of line 2 of claim 5.  Furthermore, the phrase “at least” at the end of claim 5 is open ended. It is unknown what is the maximum time of fermentation referred to in claim 5.
 	Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 6-10, again, it is unknown what “fermentation system” means. Applicant has not defined said phrase in the disclosure. Therefore, the constituents of said phrase are unclear.
In addition, in claim 8, the phrase reaction system” is unclear for the same reasons explained above in rejection of claim 5.
 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, the connection among steps claimed is missing. Applicant may consider inserting the term “is” after “8-10”, in line 3 and after “reaction system, and” in line 4 of claim 8.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al., “Varadan” (US2022/0095654, 3/2022) in view of Qin et al., “Qin” (Applied and Environmental Microbiology, 77(11), 3600-3608, 6/2011), further in view of Contreras et al., “Contreras” (US2004/0018588, 1/2004).
Varadan teaches and claims a recombinant Pichia pastoris (P. pastoris) strain comprising an expression vector comprising a series of heme biosynthesis genes including a gene encoding a mammalian myoglobin (see [0104] and Table 1) and a method of producing a consumable mammalian myoglobin comprising growing said recombinant P. pastoris strain (see claims 5 and 13 respectively), prior to this invention.
In paragraph [0047], Varadan teaches that its mammalian myoglobin gene may be from pigs (said porcine myoglobin gene inherently having 99.3% identity to instant SEQ ID NO:1, as evidenced by Akaboshi (Uniprot database, accession No. P02189, 7/1986, see hit 1 of SEQ ID NO:1 backtranslation database). 
Varadan does not explicitly teach a strain comprising an expression vector or plasmid comprising a G1 promoter (as shown in instant SEQ ID NO:12) further having a signal peptide gene of instant SEQ ID NO:44.
Qin teaches a library of engineered promoters that enable the precise control of gene expression in P. Pastoris prior to this invention. Said Qin reference discloses a GAP promoter having 100% identity to instant SEQ ID NO:12 (see hit #1 of SEQ ID NO:12 search in GenEmbl database) and 
Contreras and many other patents and publications in the prior art teach that the ORF sequence of the MFManHDEL fusion in pGAPZMFManHDEL as set forth in SEQ ID NO: 14 (having 100% identity to instant SEQ ID NO:44, shown as hit #68 in published patent database search of SEQ ID NO:44) is routinely used a signal peptide coding gene for recombinant protein expression in Pichia pastoris (see [0176].
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the P. pastoris host (strain) of Varadan and substitute its expression vector encoding the porcine myoglobin with an expression vector that comprises the plasmid of Qin and the signal peptide gene of Contreras before fermenting said strain to produce recombinant porcine myoglobin.
One of ordinary skill in the art is motivated to substitute the expression vector of Varadan with that of Qin in view of Contreras before fermenting said strain under conditions which produce porcine myoglobin because such effort results in having higher expression (yield) of consumable porcine myoglobin which is a desirable food supplement, rendering this invention obvious. 
Finally, one of ordinary skill in the art has a reasonable expectation of success in substituting the porcine myoglobin expression vector of Varadan with that of Qin in view of Contreras in the P. pastoris strain of Varadan before fermenting said strain to produce porcine myoglobin because such procedures were fully established in the prior art, before the effective filing of this application.
Applicant is reminded that (as mentioned in the attached interview summary) the only difference between Akaboshi’ s gene and instant SEQ ID NO:1 is a stop codon and inserting or deleting stop codons or methionine coding bases for recombinant gene expression, can hardly be considered a contribution over the prior art and are readily obvious to one of ordinary skill in the art.
Finally, regarding claims 3-10, the specific fermentation conditions (such as temperature, substrate concentration, the types of substrates utilized, etc.) utilized to express recombinant porcine myoglobin in P. pastoris are well within the skills of one of ordinary skill in the art and were therefore readily obvious before the effective filing of this application. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651